Mr. Justice Scott delivered the opinion of the Court: This was a proceeding, by petition, under the Eminent Domain act, to condemn, for the use of the railroad company, certain property belonging to defendants, for the right of way upon which to construct its road. The only question for the jury to whom the cause was submitted was, to find the value of the lots taken. On the hearing the jury found the value to be $2000, for which amount judgment was rendered by the court, and petitioner brings the case to this court, where he seeks a reversal of that judgment mainly because the damages found are excessive. Upon a careful examination of the evidence, it is apparent the verdict found is fully warranted by the testimony, and petitioner has no just cause for complaint on that score. Complaint is made as to one instruction given on behalf of defendants. That it is faulty for the reason it directs the attention of the jury to, and gives undue prominence to, a certain sale of property in the vicinity, may be conceded, but the verdict is so fully sustained by the testimony, it is not probable the jury were misled by anything it contained. Notwithstanding the instruction may be faulty in the particular indicated, the judgment being just and so fully warranted by the evidence, it ought not to be reversed for an error that plainly did no harm. The judgment will be affirmed. Judgment affirmed.